Willson, Judge.
These appeals are from convictions had upon informations, and the records do not contain the oaths in writing required by the statute in such cases. (Code Crim. Proc., Art. 431.) The oath required by the article above cited is a necessary prerequisite to the validity of a prosecution by information,.and *460the record on appeal must contain such oath, otherwise the conviction must be set aside. (Lackey v. The State, 14 Texas Ct. App., 164; Rose v. The State, 19 Texas Ct. App., 470.)
Opinion delivered June 5, 1886.
The judgments are reversed and the causes are remanded.

Reversed and remanded.